ORDER DENYING REHEARING
The panel, as constituted above, has voted unanimously to deny the petitions for rehearing. Judge W. Fletcher voted to deny the petitions for rehearing en banc, and Judges Thompson and Mollway so recommended.
A judge of the court called for a vote on the petitions for rehearing en banc. A vote was taken, and a majority of the active judges of the court failed to vote for en banc rehearing. Fed. RApp. P. 35(f).
The petitions for rehearing and the petitions for rehearing en banc are DENIED.